Citation Nr: 1113995	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

Tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for tinnitus and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

At the March 2010 Board hearing and in documents of record, the Veteran contends that he was exposed to acoustic trauma during service, to include helicopters, turbine engines, diesel motors, and weapons fire, in the course of his duties as a helicopter mechanic.  He further alleges that he has experienced tinnitus since his military service.  Therefore, the Veteran claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service noise exposure to helicopters, turbine engines, diesel motors, and weapons fire.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with the Veteran's military occupational specialty of helicopter mechanic.  See 38 U.S.C.A. § 1154(a).  

The record also reflects a diagnosis of tinnitus.  In this regard, VA treatment records dated in August 2008 and September 2008 reflect complaints of tinnitus, which the Veteran reported had been present since he was sent to Vietnam and worked on turbine helicopters during service.  Likewise, tinnitus was diagnosed at a November 2008 VA examination and in an April 2009 private treatment record.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.  In this regard, there are conflicting medical opinions of record.  

Specifically, at the November 2008 VA examination, after an interview with the Veteran, a review of his service treatment records, and an audiological examination, the examiner noted that the Veteran's hearing loss was not a result of noise exposure during his military service and there was no associated hearing loss in relation to the subjective tinnitus.  As such, she referred the Veteran to the Compensation and Pension coordinator for further evaluation of tinnitus.  Thereafter, another VA examiner opined that it was less likely as not that the Veteran's tinnitus is related to military service as there was a lack of evidence in the claims file of any complaints of tinnitus during service and the time between service and the date of the November 2008 examination, which is over 35 years without evidence of any audiologic treatment in the intervening years.

In contrast, Dr. Johnson, the Veteran's private physician, indicated that he examined the Veteran and his medical records pertaining to his general health, to specifically include his tinnitus and hearing loss, and opined that it was likely that his tinnitus and hear loss are the result of his active military service.  Dr. Johnson noted that the Veteran worked as a helicopter mechanic and was repeatedly exposed to noise of diesel motors and helicopter motors as well as intermittent rocket and mortar fire.  He indicated that the noise related to the explosions and machinery could very well be the cause of the Veteran's tinnitus, and he saw no other intervening cause this magnitude that could account for his hearing problems.  Dr. Johnson stated that he made his recommendation based on his 28 years of experience as a board-certified family physician in active practice. 

With respect to the basis of the November 2008 VA examiner's opinion, the Board observes that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  As such, while the record is negative for post-service treatment for the Veteran's tinnitus prior to August 2008, such does not render his statements that he has ringing in his ears since his military service not credible.  

In this regard, the Board finds that the Veteran competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by his consistent statements throughout the course of his appeal and under oath at a hearing before the BVA.  In this regard, in VA treatment records, in an August 2008 statement, at his November 2008 VA examination, and the March 2010 Board hearing, the Veteran consistently reported that his tinnitus began during his military service and has continued to the present time.  Likewise, the Veteran's spouse reported in an August 2008 statement and at the March 2010 Board hearing that the Veteran had reported that he had a ringing in the ears since he returned from Vietnam.

The Court has stated that lay evidence may establish the presence of a condition during service, post- service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, and Dr. Johnson's opinion, the Board resolves all reasonable doubt in his favor and finds that tinnitus is related to his in-service exposure to acoustic trauma.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


